W. W. Munford, a citizen of Texas, while working in a mine in Illinois, was injured and was awarded a lump sum settlement by the Industrial Commission of the latter state. Munford returned to Texas and deposited a portion of said money so received in the First National Bank of Strawn, which was garnished on a judgment in favor of appellant against Munford and wife. Judgment was against the appellant; hence this appeal. The sole question raised by this appeal is whether the exemption provided for by the Illinois statute can be applied here under the rule of "comity." It is not contended that the money would be subject to garnishment if either of above statutes are applied.
The Illinois statute (Smith-Hurd Rev.St. 1925, c. 48, § 158) introduced in evidence recites:
"No payment, claim, award or decision under this act shall be assignable or subject to any lien, attachment or garnishment, or be held liable in any way for any lien, debt, penalty or damages."
That part of the Texas statute (Rev.St. 1925, art. 8306, § 3) relating to the exemption claim provides:
"All compensation allowed under the succeeding sections herein, shall be exempt from garnishment, attachment, judgment and all other suits or claims, and no such right of action and no such compensation and no part thereof or of either shall be assignable, except as otherwise herein provided and any attempt to assign the same shall be void."
The doctrine of comity is permitted and accepted in all civilized states from mutual interest and convenience and a sense of the inconvenience which would otherwise result, and from moral necessity, to do justice in order that justice may be done in return.
The recognition of the laws of other states on this ground is not a matter of right, but the rule is, for convenience and of necessity, applied when justice demands that such laws of other jurisdictions be given effect. It is not applied when to do so would be contrary to the statutory law or contravene the public policy of the state of the forum.
It is generally held that the rule of comity extends to rights only and does not in general apply to remedies. Mexican Nat. Ry. Co. v. Jackson (Tex.Civ.App.) 32 S.W. 230; M., K  T. Ry. Co. v. Swartz,53 Tex. Civ. App. 389, 115 S.W. 275; C., R. I.  P. Ry. Co. v. Sturm, 174 U.S. 710, 19 S. Ct. 797, 43 L. Ed. 1144.
It is likewise uniformly declared by the authorities that exemption laws have no extraterritorial effect; hence the question as to whether exemption laws of another state can be applied has been found by the courts to be a question of great difficulty and concerning which there is in the decisions a manifest contrariety of opinion. In order that the rule referred to may find application in any case, it is generally necessary that the laws of the state, where the application of the rule is sought to be made, must have a general public policy in conformity to the foreign law sought to be applied. Most of the authorities cited by appellant denying exemptions under the laws of other states are based upon the ground that no such exemption law is found in the state of the forum, and hence to apply the rule would be to give the exemption laws extraterritorial effect, such as Railway v. Sturm, 174 U.S. 710,19 S. Ct. 797, 43 L. Ed. 1144. In other cases where the application of the rule contended for in this case is denied, the person seeking exemption was shown not to be entitled thereto under the law invoked, as Carson v. Memphis  Charleston Railway Co.,88 Tenn. 646, 13 S.W. 588,8 L.R.A. 412, 17 Am. St. Rep. 921; M., K.  T. Ry. Co. v. Swartz, supra.
There are a number of cases, however, which deny the application of the rule where the exemption laws of both states are practically the same, and where the party seeking it would be entitled thereto under the laws of either state. Goodwin v. Claytor, 137 N.C. 224, 49 S.E. 173,67 L.R.A. 209, 107 Am. St. Rep. 479; Rogers v. Raisor, 60 Iowa 355,14 N.W. 317; Dalton v. Webb, 83 Iowa 478, 50 N.W. 58, 32 Am. St. Rep. 314; State Bank of Eagle Grove v. Dougherty, 167 Mo. 1, 66 S.W. 932, 90 Am. St. Rep. 422; Wickwire v. Zeller (Ky.) 68 S.W. 630; Steele v. Reid, 284 Mo. 269,223 S.W. 882.
A number of cases apply the rule where the exemption laws of both states are similar. Pierce v. C.  N.W. Ry. Co., 36 Wis. 283; Mo. Pac. Ry. Co. v. Maltby, 34 Kan. 125, 8 P. 235; Kansas City, etc., Ry. Co. v. Gough, 35 Kan. 1, 10 P. 89; K. C., F. S.  M. Ry. Co. v. Cunningham,7 Kan. App. 47, 51 P. 974; Schroeder, etc., Co. v. Willis Coal Co.,179 Mo. App. 93, 161 S.W. 352, and authorities there cited. Mason v. Beebee (C. C.) 44 F. 556, opinion by Shiras, afterward Associate Justice United States Supreme Court.
We have been unable to distinguish the cases cited and it seems that they are in direct conflict. The same observation is made with reference to the holdings in Missouri in the cases cited in Steele v. Reid,284 Mo. 269, 223 S.W. 884, and those cited in Schroeder, etc., Co. v. Willis Coal Co., *Page 475 179 Mo. App. 93, 161 S.W. 352. In the first line of cases the Supreme Court of Missouri is committed to the proposition that the proceeds of a sale of a homestead in another state when brought to Missouri does not come under the protection of the Missouri homestead law, although the exemption laws of the two states are practically the same. In the line of cases cited in the Schroeder Case the Missouri appellate courts have consistently, in garnishment cases, applied the exemption laws of other states similar to that of the exemption contained in the Missouri garnishment statutes. None of the cases from Missouri announcing such contrary doctrines refer to the others. So it seems that in Missouri the rule of comity is denied as to the proceeds of a homestead, but applied to a debtor in garnishment.
None of the decisions in this state to which our attention has been called directly decide the question. In Wm. Cameron  Co. v. Abbott (Tex.Civ.App.) 258 S.W. 562, the rule as announced in Schroeder v. Willis Coal Co. is approved, but not applied because the debtor was not entitled to the exemption under the laws of Oklahoma and for other reasons. 25 C.J., title "Exemptions," p. 12.
In Schroeder, etc., Co. v. Willis Coal Co., supra, it is said:
"Comity between the several states and the courts thereof have been almost universally exercised throughout this country and recognized as a sound principle, particularly so in the administration of exemption laws. * * * Our courts have distinctly recognized it in several cases."
It has also been declared that it is not necessary that the foreign statute should resemble the statute of the forum in all its details. It is sufficient that the policy of the legislation of the two states upon the subject of the right is the same.
It is concluded that cases announcing the rule as approved in Wm. Cameron  Co. v. Abbott are more in harmony with the policy of our laws and should be followed. If the rule of comity as to exemption laws of another state is ever to be invoked, such rule should find application in the case at bar. The debtor was a citizen of this state, and while temporarily absent therefrom is injured. He is awarded compensation, which, under the laws of the state where awarded, is exempt to him. If the award had been made in this state, the exemption would have accrued to him. The policy declared by the Legislature in enacting this statute was to keep secure the amount awarded on account of such injuries, in order to provide for the support of the injured workman and those dependent upon him, in order that they might not become a public charge, and to enable him to make some provision for the future. To deny that exemption upon the technical ground that it was not awarded under our statute, and therefore does not protect him, and to hold further that the law of Illinois can have no extraterritorial effect, would be arbitrary and unjust, and sacrifice the spirit of the law to its letter. It is believed that the trial court in applying the exemption as was done in this case under the rule of comity did not abuse his discretion, but that he thereby gave effect to the object of our own statute and the policy of our own laws.
It follows that the judgment should be affirmed, and it is so ordered.